Citation Nr: 0603875	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  00-00 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1970 
to January 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2001 and December 2003, the Board remanded this claim 
to the RO for development.  In October 2005, the RO granted 
service connection for post-traumatic stress disorder.  That 
issue is therefore no longer before the Board.  The case has 
been returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  A bilateral knee disorder is not related to the veteran's 
service.  


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by service; nor may arthritis of the knees be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, it 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

The veteran contends that he is entitled to service 
connection for a bilateral knee disorder.  In this instance, 
the Board finds that the preponderance of the evidence is 
against the claim.  While the veteran had complaints of knee 
pain during service in 1970 and 1971, and possible 
degenerative arthritis was found in November 1971, there is 
no radiograph evidence of arthritis and no diagnosis for any 
knee disorder.  At separation in January 1972, no bilateral 
knee findings were noted.  In addition, when the veteran was 
examined by VA in March 1972, despite complaints of on and 
off again knee throbbing, examination of the knees was 
negative, as were X-rays of the knees.  The examiner 
diagnosed, no orthopedic condition found in knees.  

Thereafter, the record does not contain notation of a 
bilateral knee disability until March 1997 VA outpatient 
treatment records that show a finding of degenerative 
meniscus tear of the left knee.  A bilateral knee disorder 
was noted on VA examination in November 2000, when, based on 
X-rays performed one month prior, a finding of degenerative 
changes in both knees was recorded.  An MRI showed a right 
meniscal tear.  The veteran has also submitted MRI reports, 
of the left knee in May 2005 and of the right knee in July 
2005, that show tears of the medial meniscus, mild 
osteoarthritic changes, and some effusion in each knee.  


The above noted diagnoses are many years after service 
discharge, and thus outside the one-year presumptive period 
for arthritis.  With regard to the long evidentiary gap in 
this case between active service and the earliest medical 
evidence of a bilateral knee disability, the Board notes that 
the absence of evidence constitutes negative evidence against 
the claim because it tends to disprove the claim that a 
bilateral knee disability is the result of active duty 
service which in turn resulted in a chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of a 
bilateral knee disability during service or between the 
period of active duty and the initial diagnosis in 1997 for 
the left knee and 2001 for both knees is itself evidence 
which tends to show that a bilateral knee disability did not 
have its onset in service or for many years thereafter.  

Despite evidence of a current diagnosis of a bilateral knee 
disability, is no evidence of record to substantiate that a 
bilateral knee disability was manifested during the veteran's 
active duty service.  While the veteran complained of knee 
pain in service, the Board would point out that pain is not a 
disability for VA purposes.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

The Board also notes that medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability is not of record.  A VA examiner noted in November 
2001, after examining the veteran and reviewing the medical 
evidence, that the current findings of bilateral degenerative 
changes of the knees may or may not be related to the 
veteran's active duty years.  The Board does not find this 
opinion probative with respect to the nexus element.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches, as is true of any evidence, the credibility and 
weight to the attached medical opinions are within the 
province of the Board).  The Board finds that the statement 
is equivocal at best.  This also is too speculative as to an 
etiology of the veteran's bilateral knee disability, and 
thus, not probative of the matter on appeal.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record; bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record, are 
not probative medical opinions).  

It is noted that the findings in service related only to pain 
with no definite diagnosis as to any knee disorder at that 
time or until many years thereafter.  Based on the 
aforementioned, the Board has afforded the VA examiner's 
finding no probative value as to providing a medical nexus, 
and finds that the clinical evidence of record does not 
support a finding of service connection.  38 C.F.R. §§ 3.303.  

The available evidence is not in relative equipoise, but 
rather the evidence against the claim, including the absence 
of probative evidence supporting it, preponderates. Thus, 
because the preponderance of the evidence is against the 
claim, the appeal must therefore be denied.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Board has also considered the veteran's assertions.  The 
Board affords such assertions no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran 
and other lay persons are competent to testify as to 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinion as to etiology and a 
medical diagnosis competent.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").   Thus, the 
veteran's opinion that the disability at issue began in 
service or that it is otherwise related to service is not a 
sufficient basis for awarding service connection.   

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the appellant with notice of the VCAA in August 2001.  

The August 2001 letter satisfied the content requirement of a 
VCAA notice.  A VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The August 2001 VCAA letter informed the appellant concerning 
the information and evidence necessary to substantiate his 
claim.  The letter explained which information or evidence it 
needed from him and what he could do to help with the claim.  
The RO advised him as to what VA would do to assist him in 
the development of the evidence to support his claim.  In 
addition, the VCAA notice letter also contained the "fourth 
element," informing him that he could get medical records 
himself and send them to the RO.  Thus, the appellant clearly 
had actual knowledge of this requirement.  


The timing of the VCAA notice letter did not comply with the 
requirements of Pelegrini.  However, the United States Court 
of Appeals for Veterans Claims (Court) in Pelegrini has left 
open the possibility that a notice error may be found to be 
non-prejudicial to a claimant.  All the VCAA requires is that 
the duty to notify be satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

In this case, the deficiency in the timing of the VCAA notice 
is harmless error.  The requisite notifications were 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letter.  
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005).  The appellant has 
had a "meaningful opportunity to participate effectively" in 
the processing of his claim.  Mayfield , Id.  The Board finds 
that the present adjudication of the issue on appeal will not 
result in any prejudice to the appellant.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined and 
records have been obtained.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.  


ORDER

Service connection for a bilateral knee disorder is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


